 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)

 

 

In re: Case No.: 20-22206
Robert A Wasserman
Chapter: 13
Adv. No.:
Hearing Date:
Judge: SLM

 

 

 

CERTIFICATION OF SERVICE

1. I, Brad J. Sadek, Esq. :
[¥| represent Robert A.Wasserman __ in the this matter.
[| am the secretary/paralegal for _, who represents
___ in the this matter.

[Jam the in the this case and am representing myself.

 

 

2, On January 4, 2020, I sent a copy of the following pleadings and/or documents to the parties listed in

the chart below:

Application for Retention of Professional

3. I hereby certify under penalty of perjury that the above documents were sent using the mode of service

indicated.
Dated: January 4, 2021 isi Brad J. Sadek, Esq.

Signature
1

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com Best Case Bankruptcy
  

American Honda Finance
201 Little Falls Drive
Wilmington, DE 19808

 

_] Hand-delivered
l¥| Regular mail
[_] Certified mail/RR
[2 E-mail
[_] Notice of Electronic Filing (NEF)
{| Other __
(as authorized by the court *)

 

Marie-Ann Greenberg
Chapter 13 Standing Trustee
30 Two Bridges Rd

Suite 330

Fairfield, NJ 07004

 

 

 

(!} Hand-delivered
[") Regular mail
[I Certified mail/RR
[| E-mail
i¥] Notice of Electronic Filing (NEF)
(J Other
{as authorized by the court *)

 

 

* May account for service by fax or other means as authorized by the court through the issuance of an Order

Shortening Time,

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com

rev, B/1/15
Best Case Bankruptcy
